Exhibit 99.2 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D dated June 4, 2012 (including amendments thereto) with respect to the shares of common stock, par value $0.001 per share, of Verint Systems Inc.This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated: June 4, 2012 CADIAN CAPITAL MANAGEMENT, LLC By: /s/ Eric Bannasch Name: Eric Bannasch Title: Managing Member CADIAN FUND LP By: Cadian GP, LLC, its General Partner By: /s/ Eric Bannasch Name: Eric Bannasch Title: Managing Member CADIAN MASTER FUND LP By: Cadian GP, LLC, its General Partner By: /s/ Eric Bannasch Name: Eric Bannasch Title: Managing Member CADIAN GP, LLC By: /s/ Eric Bannasch Name: Eric Bannasch Title: Managing Member /s/ Eric Bannasch ERIC BANNASCH
